DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared Olson on 5/21/2021.
The application has been amended as follows: 
See attached document titled “Office Action Appendix”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is US PGPub 20180206226 to Zeng et al. Zeng discloses a plurality of slot formats being stored in a UE (¶ 52), common uplink burst length indicator may be a slot format indicator that identifies a selected one of a plurality of available slot formats (¶ 52) with the common uplink burst length indicator being inside a DCI (¶ 28), slots within slot structure 200 may have one or more of a variety of slot formats, such as including different uplink and/or downlink resource (e.g., symbol) configurations of slots (fig. 2 and ¶ 33) and identify an index number of one of a An UE (User Equipment), comprising: a memory interface; and processing circuitry configured to: process higher layer signaling that configures a set of combinations of slot formats for the UE; detect, via blind decoding on at least a portion of a control resource set, a DCI (Downlink Control Information) message that indicates a combination of slot formats of the set of combinations of slot formats via a SFI (slot format indicator); determine a slot format for one or more slots based on the indicated combination of slot formats, wherein the slot format indicates, for each symbol of the one or more slots, whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbol in the slot format; and send the higher layer signaling to a memory via the memory interface” of claim 31 (emphasis added) and similarly for independent claim 60. For claim 72, although the prior arts of record teaches individual pieces of each limitation within claim 72, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “A base station, comprising: a memory interface; and processing circuitry configured to: transmit, to one or more user equipment (UEs), higher layer signaling that configures a set of combinations of slot formats for the one or more UEs; encode, on at least a portion of a control resource set for blind decoding by the one or more UEs, a DCI (Downlink Control Information) message that indicates a combination of slot formats of the set of combinations of slot formats via a SFI (slot format indicator), wherein the combination of slot formats indicates, for each symbol of one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 31-42 and 60-81 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER P CHAU/Primary Examiner, Art Unit 2476